Citation Nr: 1139043	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-37 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 15, 2008, for a grant of service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1965 to July 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD) has been raised by the record, as the Veteran testified at the Board hearing that his PTSD had recently worsened, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On March 30, 2004, the Veteran filed a claim for entitlement to service connection for an emotional problem - combat.  

2.  In a September 2004 rating decision, the RO denied service connection for an emotional problem.

3.  On August 15, 2008, the Veteran requested to reopen his claim of entitlement to service connection for PTSD.  

4.  A January 5, 2009 VA examination reported provided a PTSD diagnosis linked to the Veteran's active service.

5.  No documents associated with the claims file dated earlier than August 15, 2008 constitute a formal or informal claim for benefits.

6.  No new and material evidence was submitted within a year of the September 2004 rating decision denying service connection for an emotional problem.  

7.  The newly submitted service personnel records (SPRs) are not relevant.  


CONCLUSION OF LAW

The criteria for an earlier effective date for an award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the effective date for a grant of service connection for PTSD, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, SPRs, and VA medical records have been obtained.   VA provided the Veteran an adequate medical examination in January 2009.  The examination is adequate because it contained a history obtained from the Veteran and a thorough psychiatric examination relevant to the applicable rating criteria.  Additionally, the Veteran provided testimony at a March 2011 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran asserts that he is entitled to an effective date of March 30, 2004, the date that he filed his initial claim for entitlement to service connection for an emotional problem.  He argues that combined with his service in Vietnam and his combat awards, including the Combat Infantryman Badge (CIB) and Purple Heart, the RO should have developed his claim and provided him an examination at that time, which would have supported service connection for PTSD.  

The effective date for an award of service connection based on a claim reopened due to the submission of new and material evidence, other than service department records and not received within one year of the prior decision, is the of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).

A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Service connection for posttraumatic stress disorder (PTSD) requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2011).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2011).  There are several avenues to document an in-service stressor, including combat service with lay testimony regarding in-service stressors.  38 C.F.R. § 3.304(f). 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than reopening the claim, which provides an earlier effective date.  38 C.F.R. § 3.156(c).  Such records include, but are not limited to:  (i) records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c).  

On March 30, 2004, the Veteran filed a claim for entitlement to service connection for an emotional problem.  In the section of the claim form provided for an explanation, the Veteran wrote "emotional combat."  The Veteran's DD-214 was already of record and indicated he served in Vietnam and had received a CIB and a Purple Heart.  The Veteran sent in no additional information, to include any stressor statement or information regarding treatment for an emotional problem.  In a September 2004 rating decision, the RO denied the Veteran's claim, noting that the STRs were negative and the Veteran had supplied no information regarding the condition, to include a diagnosis and/or information related to treatment of the condition.  

The next document located in the claims file is a request for copies of service medical records, dated in September 2006.  Thereafter, the next document in the claims file is the Veteran's August 15, 2008 claim for entitlement to service connection for PTSD.  Included in that submission were stressor statements, SPRs that indicated receipt of a CIB, and a newspaper article reporting that the Veteran's helmet was hit by gunfire in Vietnam.  VA medical records dated from March 2005 to December 2008 diagnosed PTSD, rule out PTSD, history of PTSD, and major depressive disorder.  On January 5, 2009, a VA PTSD examination was conducted.  The examiner diagnosed PTSD and determined that it was related to active service.  

Under the general rule for effective dates for claims to reopen, two dates must be determined:  the date of claim and the date of entitlement.  Upon a review of the claims file, there is no document dated earlier than August 15, 2008 that can be considered a formal or informal claim for service connection for PTSD.  See 38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a).  The date of claim is, therefore, August 15, 2008, the date of submission of the Veteran's formal claim to reopen.  The date of entitlement to service connection for PTSD is the date of the VA examination, which provided a link between the Veteran's combat service and his PTSD diagnosis.  38 C.F.R. § 3.304(f).  Even if the VA medical records dated prior to August 15, 2008 could be characterized as earlier dates of entitlement, the later of any of those dates and the date of the claim remains August 15, 2008.  See 38 C.F.R. § 3.400(q), (r).  Accordingly, under the general rule an effective date prior to August 15, 2008 is not warranted.

Furthermore, the Board finds that no new and material evidence was received within a year of the September 2004 rating decision, as the next document in the claims file was dated in September 2006.  See 38 C.F.R. § 3.156(b).  Although new SPRs were added to the claims file after the September 2004 rating decision, they are not relevant and thus the claim was properly reopened rather than reconsidered.  See 38 C.F.R. § 3.156(c).  The SPRs are not relevant because the documents did not add new information to the record - they corroborated the receipt of a combat medal; a fact which was documented on the Veteran's DD-214 that was associated with the claims file at the time of the prior decision.  Accordingly, these provisions also do not provide for an earlier effective date.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to August 15, 2008 for a grant of service connection for PTSD is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


